—Appeal by the defendant from a judgment of the County Court, Orange County (Paño Patsalos, J.), rendered March 24, 1989, convicting her of manslaughter in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On March 5, 1988, the defendant stabbed a woman to death outside of a bar in Newburgh, New York. The defendant argues on appeal that the evidence was legally insufficient to support her conviction for manslaughter in the first degree because the People failed to prove that she acted with intent to cause serious physical injury to the victim. We disagree.
Viewing the evidence in a light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we conclude that there was legally sufficient evidence of the defendant’s intent to cause serious physical injury to the victim. Two witnesses testified that the defendant displayed a knife earlier in the evening. The defendant told both witnesses that she was prepared if anyone "messed” with her. The defendant stated to one witness that she would "kill” anyone that "f**ked” with her. All of the witnesses portrayed the defendant as the initial aggressor. One witness heard the defendant tell the victim that she was going to cut her.
The defendant’s claim that she acted in self-defense is totally inconsistent with the evidence. Although the defendant asserted that she was stabbed in the leg by the victim, none of the witnesses saw a weapon in the victim’s hand and a search of the victim’s belongings did not uncover a weapon. A microscopic examination of the defendant’s pants did not reveal any rips or tears.
Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Finally, the defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Kooper, J. P., Sullivan, Lawrence and Rosenblatt, JJ., concur.